DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is response to communications for Application No. 15/777,156 filed on 10/13/2020.
Claims 1, 3, 4, 6, 8, 9, 10, 11, 13, 14, 16, 18, 19, and 20 have been amended. 
Therefore, claims 1-20 are pending and ready for examination.

Response to Arguments
35 U.S.C. 102 & 35 U.S.C 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. § 102 and 103, rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 102 is made in view of newly found prior art references necessitated by amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hoteit et al. (U.S Patent Publication 2015/0100293 A1) hereinafter Hoteit.

	Regarding claim 1, Hoteit discloses a method of modeling geological formation (Hoteit, [0005], “Embodiments of the disclosure include a method, system, and computer readable medium to enhance oil recovery in subsurface reservoirs. A general embodiment is a method for enhancing oil recovery in a subsurface reservoir…”) comprising:
	identifying a particular area in a representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.”); 
	providing a coarse grid block to encompass the particular area (Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.”);
	providing a plurality of buffer grid blocks, wherein the buffer grid blocks are external to the coarse grid block (Hoteiet, [0024], “b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front. d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.” Also, [0040], “1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.”– Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].); and 	
	refining a resolution of the coarse grid block independent of a resolution of the buffer grid blocks (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

	Regarding claim 11, Hoteit discloses a computing system: comprising: 
	a display (Hoteit, [0031], “The solution is then output. Examples of output include, output of the simulation to a computer monitor, output to a computer readable medium, or output to a printer.”); and 
	a processor coupled to the display (Hoteit, [0007], “A further general embodiment is a system for enhancing oil recovery in a subsurface reservoir, the system comprising: a processor; and a memory storing computer executable instructions that when executed by the processor cause the processor to…”) and configured to:
	identify a particular area in a representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.”); 
	control the display to display a coarse grid block to encompass the particular area (Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.”);
	control the display to display a plurality of buffer grid blocks adjacent to the coarse grid block, wherein the buffer grid blocks are external to the coarse grid block (Hoteiet, [0024], “b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front. d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.” Also, [0040], “1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.”– Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].); and 	
	refining a resolution of the coarse grid block independent of a resolution of the buffer grid blocks (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

	Regarding claims 2 and 12, Hoteit discloses the method and system of claims 1 and 11 respectively, further comprising refining a resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following:a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0040], “There are two types of connectivities/transmissibilities that could be encountered in a dynamic grid with N levels of refinements. Transmissibility calculation procedure is therefore performed accordingly as follows: 1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” - Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional coarse grid blocks surrounding the coarse grid block intended for refinement, refer to instant application, [0031].).

	Regarding claims 3 and 13, Hoteit discloses the method and system of claims 2 and 12 respectively, wherein the refined resolution of the coarse grid block is higher than the refined resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following: a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” – Examiner’s Note: Hoteit discloses the ability to refine a resolution for a specific area in a “neighborhood” which represents a higher resolution than the surrounding grid blocks. Further, Hoteit discloses the ability to decrease the resolution away from a displacement front, which represents a lower resolution than the displaced area, which represents the internal grid blocks having a higher resolution.).

	Regarding claims 4 and 14, Hoteit discloses the method and system of claims 1 and 11 respectively, wherein the coarse grid block and the plurality of buffer grid blocks form a shape of a (Hoteit, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example.” Also, [Figs. 2A -2D]).

	Regarding claims 5 and 15, Hoteit discloses the method and system of claims 1 and 11 respectively, wherein: 
	the geologic formation comprises a subterranean reservoir (Hoteit, [0026], “Embodiments of the disclosed methods aim to improve the accuracy of the numerical solution and reduce the computational CPU time when simulating various thermal and IOR/EOR recovery schemes in hydrocarbon reservoirs. The mathematical model is based on conventional governing equations that describe multiphase fluid flow and energy balance in porous media in the subsurface.”); and 
	the particular area corresponds to a region of interest in the subterranean reservoir (Hoteit, [0024], “a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water. It can also be used to determine the future need for artificial lift and the size and type of the surface facilities. Improvement in simulation models is therefore crucial for more accurate investment decisions.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses a gridding method to track the location of a displacement front, which represents a region of interest.).  

	Regarding claim 6 and 16, Hoteit discloses the method and system of claims 5 and 15 respectively, wherein: 
(Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.”); and 
	the coarse grid block is sized without restriction by one or more grid boundaries of the buffer grid blocks (Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses the ability to specific the size for the dynamic grid based on user input and also for one or more refinement levels, which represents sizing the grid block without restrictions of the surrounding grid blocks or “buffer blocks”. Also referring to [Figs. 2A -2D], Hoteit discloses a plurality of grid blocks of different sizes, which also represents the grid block being sized without restriction”). 

	Regarding claims 7 and 17, Hoteit discloses the method and system of claims 5 and 15 respectively, wherein the region of interest comprises a fracture pattern of a shale reservoir (Hoteit, [0027], “The numerical procedure solves the governing equations and computes the fluid flow at various times by updating the dynamic properties in the grid cells. The accuracy of the predicted solution depends on the size of the grid cells. In some complex recovery schemes that involve sharp displacement fronts, (heat and gas fronts in thermal and gas injection schemes, for example), complex fluid reaction and phase mixing (chemical EOR and miscible flooding, for example), and complex rock heterogeneity (thief stratigraphic layers and fractures, for example), the calculation error could be significant if the grid-cell size is not small enough.” Also, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.”).

	Regarding claims 8 and 18, Hoteit discloses the method and system of claims 1 and 11 respectively, wherein refining the resolution of the coarse grid block comprises uniformly subdividing the coarse grid block with respect to at least one dimension (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Figs. 2B-2D].).

	Regarding claims 9 and 19, Hoteit discloses the method and system of claims 1 and 11 respectively, wherein refining the resolution of the coarse grid block comprises non-uniformly subdividing the coarse grid block with respect to at least one dimension (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Fig. 2A].). 

	Regarding claim 10, Hoteit discloses the method of claim 1, further comprising: 
	identifying at least a second particular area in the representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.” – Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis.); 	
	providing at least a second grid block to encompass the at least second particular area, without reference to one or more grid boundaries of the buffer grid blocks Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.” - Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis, which includes a plurality of grid blocks to encompass a secondary area.); and 
	refining a resolution of the at least second grid block, wherein providing the at least second grid block without reference to one or more grid boundaries allows the resolution of the at least second grid block to be refined without restriction by the one or more grid boundaries (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

	Regarding claim 20, Hoteit discloses the method of claim 11, further comprising: 
	identifying at least a second particular area in the representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.” – Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis.); 	
	providing at least a second grid block to encompass the at least second particular area, without reference to one or more grid boundaries of the buffer grid blocks Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.” - Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis, which includes a plurality of grid blocks to encompass a secondary area.); and 
	refining a resolution of the at least second grid block (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fung (U.S. Patent Publication No. 2013/0211800 A1) discloses a linear solver methodology is applied to reservoir data to solve for large system of equations arising from high-resolution reservoir simulation of giant oil fields with minimal upscaling using either structured grids or unstructured grids.
	Sword et al. (U.S. Patent Publication No. 2014/0136171 A1) discloses an earth model of a subsurface reservoir having an unstructured tetrahedral grid defining a plurality of tetrahedral cells that conform to geological discontinuities is provided. The tetrahedral cells define vertices in a physical space that store information associated with a depositional space of the subsurface reservoir.
	Hales et al. (U.S. Patent Publication No. 2008/0167849 A1) discloses methods for simulating pressures and saturations of oil, gas, and water in an oil reservoir with production and injection wells, which include (1) using of new approximating linear algebraic (finite difference) equations that more accurately represent actual pressures by basing the equations on new functional forms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        01/14/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128